            Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


    Charles C. Williams                    :
                                           :
    Plaintiff,                             : No. 3:20-cv-806(VLB)
                                           :
    v.                                     :
                                           : May 21, 2021
    Rodriguez, et al.,                     :
                                           :
    Defendants.                            :
                                           :

                           MEMORANDUM OF DECISION
         DENYING PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER
                      AND PRELIMINARY INJUNCTION [DKT. 8]

           Plaintiff, Charles C. Williams, an inmate under the custody of the Connecticut

Department of Corrections (“DOC”) who was incarcerated at Osborn Correctional

Institute (“Osborn”) and is now incarcerated at Brooklyn Correctional Institute

(“Brooklyn”), has filed this action seeking relief under 42 U.S.C. § 1983. Compl.,

Dkt. 1. Plaintiff generally alleges that several DOC employees—Warden Rodriguez,

Deputy Warden Hines, Deputy Warden Thibeault, Lieutenant John Doe, Lieutenant

Jane Doe, Captain Chapdelaine, and Dr. Furey—violated several of Plaintiff’s

constitutional rights while he was in custody at Osborn. Id.

           Plaintiff, proceeding as a self-represented party (also known as pro se), 1 has

filed a motion for a temporary restraining order and preliminary injunction seeking



1 Plaintiff is proceeding as a pro se litigant. Thus, the Court will construe his
pleadings liberally and interpret them to raise the strongest arguments they
suggest. See e.g., Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.
2006) (“It is well established that the submissions of a pro se litigant must be
construed liberally and interpreted ‘to raise the strongest arguments that they
suggest.’”) (emphasis in original).
                                              1
        Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 2 of 21




for a court order (1) requiring Defendants, their successors, co-workers, agents,

and employees to provide Plaintiff with adequate and safe protective measures to

mitigate the spread of COVID-19, including providing hand sanitizer, undiluted

bleach and other cleaning supplies, (2) enjoining defendants from deliberately

exposing Plaintiff to inmates who are carriers of COVID-19, (3) requiring defendants

to arrange for Plaintiff to remain in his cell on single cell-status, and (4) requiring

defendants to provide Plaintiff with an appropriate course of action to protect

Plaintiff from contaminated water. Mot. at PDF p.2–3.

      Defendants filed an objection arguing that (1) none of the individual-capacity

defendants are capable of providing the relief sought in the motion because

Plaintiff is not incarcerated in a facility where any of the Defendants work, (2)

Plaintiff failed to meet his burden of establishing irreparable harm, and (3) to the

extend that the motion seeks relief related to the alleged contaminated water at

Osborn, it must be denied as such a claim is moot and mis-joined, as it is unrelated

to the claims in the Complaint. Obj., Dkt. 33.

      Plaintiff filed a response to Defendants’ objection in which he repeats the

allegations of egregious conduct on the part of Defendants that are the focus of

his complaint. Reply, Dkt. 38. Further, in interpreting his pleadings, it appears

Plaintiff now requests a preliminary injunction limited to enjoining Defendants from

retaliating against Plaintiff in the future by prohibiting conduct that will increase

his risk of being infected with COVID-19.

      After review of the pleadings and the case record, the Court denies the

motion for preliminary injunction for the reasons set forth below.



                                          2
           Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 3 of 21




      I.       BACKGROUND

      A.       Complaint and Initial Review Order

      The underlying complaint was filed in June 2020. Compl., Dkt. 1. Thereafter,

the Court entered an initial review order (“IRO”) pursuant to 28 U.S.C. § 1915A(b).

IRO, Dkt. 9. In the IRO, the Court summarized Plaintiff’s complaint. Id. The Court

incorporates the interpretation of the complaint as stated in the IRO here. The

Court will repeat only those allegations relevant to this decision.

      In the underlying complaint, Plaintiff generally alleges that during the

beginning of the COVID-19 pandemic and while Plaintiff was incarcerated at

Osborn, Plaintiff was subject to a retaliatory cell transfer to a COVID-19 positive

cell unit. Plaintiff further alleges that the transfer was motivated by Defendants’

animus towards Plaintiff for filing lawsuits against other DOC employees. In the

IRO, the Court permitted the following claims to proceed (1) a First Amendment

retaliation claim against defendants Rodriguez, Hines, and Thibeault, each in their

individual    capacities   for damages;   (2) an Eighth Amendment        deliberate

indifference to health and safety claim pertaining to protective and preventive

COVID-19 measures against Rodriguez, Hines, Thibeault, John Doe, Jane Doe, and

Chapdelaine, each in their individual capacities for damages; (3) an Eighth

Amendment deliberate indifference to health and safety claim related to his transfer

to C-Unit and his continued confinement in C-Unit in a cell with inmates who tested

or presumably were then positive for COVID-19 against Rodriguez, Hines,

Thibeault, John Doe, Jane Doe, Chapdelaine, and Furey, each in their individual

capacities for damages; and (4) a state law claim of Intentional Infliction of



                                          3
        Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 4 of 21




Emotional Distress against Rodriguez, Hines, Thibeault, John Doe, Jane Doe,

Chapdelaine, and Furey, each in their individual capacities for damages. IRO at

21–22, Dkt. 9.

      Also included in his complaint were general claims relating to the drinking

water at Osborn.    The Court dismissed the water claims because they were

improperly joined and failed to state a claim upon which relief can be granted. IRO

at 18. The Court informed Plaintiff that, should he seek to pursue a claim of water

contamination, he must do so by filing a separate lawsuit. IRO at 21.

      B.     Motion for Preliminary Injunction

      Attached to Plaintiff’s motion for preliminary injunction is an affidavit of

Plaintiff providing information relating to his conditions of confinement at Osborn

during the COVID-19 pandemic, including: (1) Defendants have been moving

inmates from other facilities and not subjecting them to quarantine before

introducing those inmates to the general population, (2) Defendants have been

relying solely on temperature checks to determine whether an inmate is infected

with COVID-19, (3) correctional staff members are not being screened before

entering the facility, (4) recently infected inmates are being placed in communal

cells with Plaintiff without having first received a negative test, (5) transferred

inmates are being placed in the general population without being tested for COVID-

19, (6) inmates are not being given adequate supplies to mitigate the risk of spread,

(7) Defendants are not complying with a settlement agreement entered in another

case, and (8) Defendants’ failure to comply with the settlement agreement caused

an outbreak in E-Block and C-Block in July 2020. Mot. at PDF p.9–10. Plaintiff



                                         4
        Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 5 of 21




further states that correctional officers at Osborn have been strategically utilizing

sick days by calling out on weekends, resulting in a staff shortage and the need for

weekend-long prison lockdowns. Mot. at PDF p.11. Plaintiff claims that inmates

who want to be tested and are symptomatic have been denied tests because the

facility does not want to know if there is an outbreak. Mot. at PDF p.12. Plaintiff

states that food trays are not being adequately cleaned between uses. Id. Plaintiff

claims he has been denied a shower during lockdown. Id. Plaintiff states that

seven inmates have died in Osborn. Mot. at PDF pp.4–5.

      Plaintiff further provides specific allegations relating to conditions felt solely

by him. Specifically, Plaintiff claims that Defendants placed him in a cell with an

inmate who tested positive for COVID-19 when Defendants knew Plaintiff was

negative for COVID-19.      Mot. at PDF pp.4–5, 8.       Plaintiff further states that

Defendants placed dangerous and mentally ill inmates in Plaintiff’s cell for the

purpose of putting Plaintiff’s safety at risk. Mot. at PDF p.9. Plaintiff claims that

this conduct was motivated by Defendants’ animus towards Plaintiff because

Plaintiff filed lawsuits against other DOC employees and a petition for habeas relief.

Mot. at PDF p.8.

      C.     Post-Motion Transfer

      In March 2021, Plaintiff filed a separate motion for temporary restraining

order and preliminary injunction seeking a court order enjoining Defendants’ from

transferring him to another facility. Second Mot. for TRO, Dkt. 13. The Court denied

the motion for a temporary restraining order finding Plaintiff failed to allege with

sufficient specificity what immediate and irreparable harm he faces should the



                                          5
         Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 6 of 21




temporary restraining order be denied. Order Denying Second Mot. for TRO, Dkt.

14.   Thereafter, Plaintiff filed a motion to withdraw the motion for preliminary

injunction. Mot. to Withdraw, Dkt. 21. Plaintiff’s motion to withdraw indicated that

he has been moved and has already made do with his new living arrangements. Id.

The docket report reflects that Plaintiff is now at Brooklyn.

       II.     LEGAL STANDARD

       “A preliminary injunction is an extraordinary remedy never awarded as of

right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). “A party seeking

a preliminary injunction must generally show a likelihood of success on the merits,

a likelihood of irreparable harm in the absence of preliminary relief, that the balance

of equities tips in the party's favor, and that an injunction is in the public interest.”

Am. C.L. Union v. Clapper, 804 F.3d 617, 622 (2d Cir. 2015) (citing to Winter, 555

U.S. at 20).

       A preliminary injunction can only bind “(A) the parties; (B) the parties’

officers, agents, servants, employees, and attorneys; and (C) other persons who

are in active concert or participation with anyone described in Rule 65(d)(2)(A) or

(B).” Fed. R. Civ. P. 65(d)(2).

       III.    ANALYSIS

       A.      Capable of Providing Relief

       Defendants argue that the motion should be denied because the named

Defendants are not capable of providing the relief sought by Plaintiff because none

of the named Defendants are employed at the facility Plaintiff is at—Brooklyn—nor

do they have control over Plaintiff’s conditions of confinement while there. The



                                             6
       Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 7 of 21




current work assignments for the Defendants are as follows: defendant Thibeault

is the warden at Willard-Cybulski Corrections Institution; defendant Chapdelaine is

the deputy warden at Willard-Cybulski; defendant Furey currently serves as one of

DOC’s Regional Chief Operating Officers where he oversees operations at several

facilities, but he does not oversee operations at Brooklyn; defendant Hines has

retired, and defendant Rodriguez is currently the District 1 Administrator for the

DOC, but Brooklyn is not part of District 1. Plaintiff argues that the motion for

preliminary injunction could be granted notwithstanding his transfer because he

could be transferred to a facility where one of the defendants are employed.

Plaintiff further argues that defendant Rodriguez has significant power and can

tamper with Plaintiff’s records, affect transfers, and deny him access to programs.

      A district court lacks authority to order injunctive relief against non-parties

unless the non-parties fall within one of the exceptions provided under Rule 65(d).

See Sumpter v. Skiff, 260 Fed. Appx. 350, 351 (2d Cir. 2008) (finding no error in

district court denying application for preliminary injunction against non-party who

did not fall within one of the exceptions under Rule 65(d)); Doctor’s Assocs., Inc.

v. Reinert & Duree, P.C., 191 F.3d 297, 302–06 (2d Cir. 1999) (finding that district

court lacked authority to enter an injunction against non-parties who were not

shown to be a party’s officers, agents, servants, employees, attorneys, or persons

in active concert or participation who received actual notice).

      Defendants are correct in arguing that, to the extent Plaintiff is seeking

injunctive relief against nonparty employees at Brooklyn, the Court must deny that

request. That is because Plaintiff has not shown, nor is it apparent to the Court



                                         7
        Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 8 of 21




based on the record, that employees at Brooklyn (none of which are defendants in

this action) are officers, agents, servants, employees, attorneys, or persons in

active concert or participation with Defendants. Therefore, to the extent Plaintiff is

seeking injunctive relief against employees at Brooklyn, that request is denied.

      However, the Court does not interpret Plaintiff’s pleadings to be requesting

relief from non-defendants. Rather, the Court interprets Plaintiff’s pleadings to be

requesting an order prohibiting Defendants from further retaliating against Plaintiff

and to provide him with safety measures if Plaintiff in the future becomes subject

to their control. The Court rejects Defendants argument that the Court must deny

the motion for preliminary injunction because Defendants do not have present

control over Plaintiff. The cases Defendants rely on are distinguishable and do not

provide for such a rule, as discussed below.

      Defendants first cite to Gulley v. Ogondo, 19-cv-612(SRU), 2020 WL 1863276

(D. Conn. Apr. 13, 2020) for the proposition that “defendants must be capable of

providing the relief sought by the plaintiff” in order for a court to issue a preliminary

injunction. (citing to Wells v. Jacobs, No. 02-cv-0633S(F), 2004 WL 1146028, at *2

(W.D.N.Y. Mar. 22, 2004)). In Gulley, the plaintiff was in DOC custody following his

state court conviction. Id. at *1. The plaintiff brought a civil rights action against

various DOC employees            asserting claims     of excessive   force, deliberate

indifference, and retaliation.     Id. at *1–2.   The plaintiff then filed a motion for

preliminary injunction, seeking the district court to order his immediate release

from DOC custody due to the risk of contracting COVID-19. Id. at *1. The district

court denied the motion on procedural grounds, but noted that it also would have



                                            8
        Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 9 of 21




denied the motion because the plaintiff only identified the Commissioner of the

DOC as a person capable of affording the plaintiff’s immediate release but the

Commissioner was not a defendant in that action. Id. at *2. Thus, the district court

in Gulley found that the named defendants were not capable of providing the relief

sought. Id.

       This case is unlike Gulley because the plaintiff in Gulley was seeking

immediate release from custody. In Gulley, there was no reason to believe that any

of the named defendants had, or could ever have, the power to afford the sought-

after relief if ordered to do so by a court. Here, the Defendants could in the future

be put in a position where they could afford at least some of the sought-after relief.

Plaintiff could be transferred to a facility where Defendants work or a facility where

defendants have control over Plaintiff’s conditions of confinement.

       Defendants also cite to Wells v. Jacobs. In Wells, the plaintiff brought a civil

rights action against New York State Department of Corrections Services staff

members from two facilities where he was no longer housed. 2004 WL 1146028 at

*1. The plaintiff filed a motion for preliminary injunction seeking an order requiring

the defendants to immediately provide the plaintiff with access to physical therapy.

Id.   The district court denied the motion, first finding that it lacked personal

jurisdiction over NY DOC employees at the facility where the plaintiff was then-

housed and could not order those persons to provide the plaintiff with the relief

sought. Id. at *2.

       This case is unlike Wells because the plaintiff in Wells was seeking relief

from non-parties. Here, Plaintiff’s motion can be interpreted as seeking relief from



                                           9
       Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 10 of 21




both parties and non-parties. As stated above, the Court will not and cannot order

non-parties to afford Plaintiff the sought-after relief. However, the Court does have

jurisdiction over Defendants here and could afford at least some of the relief

sought. Namely, the Court could order Defendants to cease any retaliation against

Plaintiff and order Defendants to protect Plaintiff from unnecessary exposure to

COVID-19 should they have control over Plaintiff in the future. While this would

not necessarily require Defendants to take any immediate action, if Plaintiff ever

became in their control in the future, Defendants would be required to act or not

act as ordered by the Court.

      Defendants also cite to Rufino, which states “[t]he Second Circuit has held

that an inmate's request for declaratory and injunctive relief against correctional

staff or conditions of confinement at a particular correctional institution becomes

moot when the inmate is discharged or transferred to a different correctional

institution.” Ruffino v. Trestman, No. 3:12-CV-435 VLB, 2012 WL 4023388, at *1 (D.

Conn. Sept. 12, 2012) (citing to Mawhinney v. Henderson, 542 F.2d 1, 2 (2d Cir.

1976)). But an exception applies where the claim is “capable of repetition, yet

evading review and the repetition will affect the same complaint party.” Id. (citing

to Altman v. Bedford Cent. Sch. Dist., 245 F.3d 49, 71 (2d Cir. 2001) (internal

quotation marks omitted). The district court in Ruffino, found that the risk of the

inmate being transferred back to a correctional institute with the defendants in the

action is speculative and does not meet the exception. Id. There, the district court

noted that the plaintiff’s chances of transfer related to his behavior and disciplinary

record. Id.



                                          10
          Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 11 of 21




       Ruffino is distinguishable because there the district court noted that transfer

was based on the plaintiff’s behavior. Here, there is nothing in the record that

explains why the DOC transfers inmates from one facility to the other. There is no

reason in the record that shows Plaintiff could not or would not be transferred to

one of the Defendants’ facilities immediately following this decision and then

transferred again if he filed another motion for preliminary injunction. While there

is no basis in the record for the Court to find that has happened here, it is quite

possible and would result in Plaintiffs claims for preliminary injunction evading

review.

       Simply because defendants are not in present control over an inmate-

plaintiff does not justify denial of the injunctive relief sought here, where Plaintiff

seeks an order prohibiting the named Defendants from retaliating against Plaintiff

in the future by placing him at risk of being infected with COVID-19. Plaintiff could

become within the control of the Defendants. Under the facts of this case, it is

unnecessary to wait for Plaintiff to become subject to Defendants’ direct control

when the Court can adjudicate the merits of the motion for preliminary injunction

now.

       Therefore, the Court denies Plaintiff’s motion to the extent he is seeking

injunctive relief against nonparties and will consider the merits of Plaintiff’s motion

to the extend he is seeking injunctive relief against the named Defendants.

       B.      Merits

       Plaintiff argues that (1) Defendants ongoing deprivation of constitutional

rights subject him irreparable harm due to the risk of experiencing medical health



                                          11
       Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 12 of 21




issues if infected with COVID-19, (2) the hardship on Plaintiff if the motion is denied

outweighs the hardship on Defendants if granted, (3) his claims are likely to

succeed on the merits, and (4) the public interest is served by granting the motion.

Defendants objection only addresses the irreparable harm component, arguing

that Plaintiff is not subject to irreparable harm due to measures taken by the DOC

to protect inmates from the spread of COVID-19. Plaintiff’s reply briefing does not

challenge any of the factual allegations asserted in Defendant’s opposition, rather

it asks the court to “view defendant[‘]s opposition with close examination of the

facts.” Reply at 5. Plaintiff’s reply also does not address whether he currently is

subject to an actual and imminent risk of serious illness due to the COVID-19

pandemic.

      i.     Standard Irreparable Harm Analysis

      The Court will first address whether Plaintiff has established the likelihood

of irreparable harm. JBR, Inc. v. Keurig Green Mountain, Inc., 618 F. App'x 31, 33

(2d Cir. 2015) (“the moving party must first demonstrate that irreparable harm

would be ‘likely’ in the absence of a preliminary injunction ‘before the other

requirements for the issuance of [a preliminary] injunction will be considered.’”)

(citing to Rodriguez ex rel. Rodriguez v. DeBuono, 175 F.3d 227, 234 (2d Cir. 1998)).

      Plaintiff argues that Defendants’ conduct subjects him to and increased risk

of contracting COVID-19 and experiencing severe illness or death, which

constitutes irreparable harm. Defendant argues that the irreparable harm Plaintiff

alleged in his motion no longer applies because he is no longer at Osborn and no

new evidence has been presented showing irreparable harm at Brooklyn.                In



                                          12
       Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 13 of 21




addition, Defendants attach a declaration from Dr. Cary Freston, the Acting

Regional Medical Director with the DOC. Obj. at Ex. A at ¶ 4. Dr. Freston attests

familiarity with DOC COVID-19 mitigation efforts. Id. Dr. Freston states that the

DOC conducts periodic, bi-weekly testing of all inmates in addition to testing

suspected COVID-19 infections, intakes, and transfers. Id. at ¶ 5. Further, Dr.

Freston states that all staff are tested weekly. Id. at ¶ 6. Dr. Freston attests that all

inmates have been offered a vaccine and as of April 16, 2021, 4,362 inmates had

been vaccinated, which represents 48.8% of the inmate population. Id. at ¶¶ 11–12.

Dr. Freston also attests that, at the request of the Attorney General’s office, she

reviewed Plaintiff’s medical records, which show he does not have a medical

condition that the CDC recognizes as being a possible risk factor for worsened

outcome to COVID-19 infection. Id. at ¶ 22.

      By contrast, many of Plaintiff’s factual assertions appear to be beyond his

personal knowledge and based on rumor and inuendo. The most obvious example

is his assertion that correctional staff members are not being screened before

entering the facility.   The other allegations rely on the representations of third

parties.

      “A showing of irreparable harm is ‘the single most important prerequisite for

the issuance of a preliminary injunction.’” Faiveley Transp. Malmo AB v. Wabtec

Corp., 559 F.3d 110, 118 (2d Cir. 2009).         “[T]o satisfy the irreparable harm

requirement, [p]laintiffs must demonstrate that absent a preliminary injunction they

will suffer an injury that is neither remote nor speculative, but actual and imminent,

and one that cannot be remedied if a court waits until the end of trial to resolve the



                                           13
       Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 14 of 21




harm.” Id. “A substantial risk of serious illness or death has often been found to

constitute irreparable harm.” Martinez-Brooks v. Easter, 459 F. Supp. 3d 411, 447

(D. Conn. 2020) (citing to Innovative Health Systems, Inc. v. City of White Plains,

117 F.3d 37, 43-44 (2d Cir. 1997) and Shapiro v. Cadman Towers, Inc., 51 F.3d 328,

332-33 (2d Cir. 1995)). As of May 21, 2021, 3,422,907 people world-wide and 582,346

people in the United States have died from contracting COVID-19. 2            Unsafe

conditions of confinement during the COVID-19 pandemic can increase the risk of

contracting COVID-19 and as a result constitute irreparable harm.          Id. at 448

(collecting cases).

      In Martinez-Brooks, four-inmates at a federal correctional facility in

Connecticut brought suit alleging that the warden and staff at that facility failed to

take the risk of COVID-19 seriously and utilize tools that allowed them to transfer

inmates to home confinement. 459 F. Supp. 3d at 414–15. The petitioners filed an

emergency motion for temporary restraining order and preliminary injunction,

generally seeking an order of the court requiring the respondent to provide for

home confinement for eligible and appropriate inmates. Id. at 416. In analyzing

whether the petitioners satisfied the irreparable harm requirement, the district

court noted the then-serious outbreak of COVID-19 at the facility, which was one of

the worst in the federal prison system. Id. at 448. The district court found that the

alleged violations of medically vulnerable inmates’ constitutional right to be free

from cruel and unusual punishment constituted irreparable harm. Id. at 416, 448.




2   See WHO Coronavirus (COVID-19) Dashboard,                 WHO,     available   at:
https://covid19.who.int/ (last visited May 21, 2021).
                                         14
       Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 15 of 21




      In Arias v. Decker, 459 F. Supp. 3d 561 (S.D.N.Y. 2020), two persons detained

by Immigration Custom and Enforcement, filed a petition for writ of habeas corpus

requesting release from custody due to the COVID-19 pandemic. The petitioners

presented evidence showing that they suffered from chronic medical conditions

and faced an imminent risk of serious injury or death if exposed to COVID-19. Id.

at 565–66.    The petitioners filed a motion for temporary restraining order and

preliminary injunction. Id. at 565. The district court granted both. Id. at 565. The

district court’s discussion on irreparable harm is particularly relevant here. In

Arias, the district court found that the petitioners established irreparable harm

based on evidence of rapid spread of COVID-19 in the world and in the area of

detention, the increased risk detained persons face of contracting COVID-19, and

the petitioners’ medical conditions that put them at increased risk of severe illness

if they contracted COVID-19. Id. at 569–71.

      Martinez-Brooks and Arias are distinguishable from this case for two

reasons.     The most important distinction is that Plaintiff has not alleged or

otherwise established that he is medically vulnerable or would otherwise face a

significant risk of serious illness or death should he be infected with COVID-19.

Rather, the evidence supports the alternative is true. This is the evidence from Dr.

Freston’s unrefuted declaration, which provides that Plaintiff is not medically

vulnerable based on a review of his medical records. Obj. at Ex. A at ¶ 29.

      This case is also distinguishable from Martinez-Brooks and Arias because

both of those cases were decided during the very early months of the COVID-19




                                         15
       Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 16 of 21




pandemic. 3 Unlike today, during the time both cases were filed COVID-19 was not

as well understood, personal protective equipment (“PPE”) and COVID-19 tests

were in short supply, safety effective protocols had not been developed and

adopted by penal institutions and there was no COVID-19 vaccine. At the time of

this decision, much more is known about the virus, PPE and testing is both widely

available and used, and highly effective COVID-19 vaccines have been FDA

approved for approximately six months. 4 As of May 21, 2021, 48.2% of the United



3 Both Martinez-Brooks and Arias were decided in May 2020. On March 10, 2020,
the Governor of the State of Connecticut declared COVID-19 a public health
emergency. See Declaration of Public Health and Civil Preparedness Emergencies,
Ned Lamont, Governor of State of Connecticut (Mar. 10, 2020) available at:
https://portal.ct.gov/-/media/Office-of-the-Governor/News/20200310-declaration-
of-civil-preparedness-and-public-health-emergency.pdf. The next day, the World
Health Organization declared COVID-19 a global pandemic.               WHO Director-
General's Opening Remarks at the Media Briefing on COVID-19, World Health
Organization         (Mar.        11,       2020),      https://www.who.int/director-
general/speeches/detail/who-director-general-s-opening-remarks-at-the-media-
briefing-on-covid-19---11-march-2020. On March 13, 2021, the President of the
United States declared a national state of emergency to slow the infectivity rate
and treat those infected with COVID-19. See Presidential Proclamation on
Declaring a National Emergency Concerning the Novel Coronavirus Disease
(COVID-19) Outbreak, 85 FR 15337 (Mar. 13, 2020).
3 Trends in Number of COVID-19 Cases and Deaths in the US Reported to CDC, by

State/Territory,    CDC.Gov,      available    at:  https://covid.cdc.gov/covid-d ata-
tracker/#trends_dailytrendscases (last visited Apr. 26, 2021).
4 The first COVID-19 vaccine approved by the FDA for emergency use authorization

was the Pfizer-BioNTech COVID-19 Vaccine, which was approved December 11,
2020.      See Pfizer BioNTech COVIDF-19 Vaccine, FDA.Gov, available at:
https://www.fda.gov/emergency-preparedness-and-response/coronavirus-
disease-2019-covid-19/pfizer-biontech-covid-19-vaccine (last visited May 12, 2021).
One week later to Moderna COVID-19 vaccine was approved; Modern COVID-19
Vaccine, FDA.Gov, available at: https://www.fda.gov/emergency-preparedne ss-
and-response/coronavirus-disease-2019-covid-19/moderna-covid-19-vaccine (last
visited May 12, 2021); and then the Janssen COVID-19 Vaccine, commonly referred
to as the Johnson & Johnson Vaccine, became available February 27, 2021.
Janssen          COVID-19          Vaccine,        FDA.Gov,        available       at:
https://www.fda.gov/emergency-preparedness-and-response/coronavirus-
disease-2019-covid-19/janssen-covid-19-vaccine (last visited May 12, 2021).
                                         16
       Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 17 of 21




States population has received at least one dose of one of the COVID-19 vaccines

and 38.1% have been fully vaccinated. 5 In the state of Connecticut, as of May 19,

2021, 56.1% of the population has received at least one vaccine and 46.6% of the

population has been fully vaccinated. 6 Most notably, according to Dr. Freston, all

inmates in the DOC have been offered a vaccine and 48.8% of the population has

been vaccinated as of April 18, 2021. Obj. at Ex. A at ¶¶ 11–12. Dr. Freston further

provides that Plaintiff was offered the COVID-19 vaccine and he refused

inoculation. Id. at ¶ 24. To state simply, the COVID-19 pandemic in May 2020 was

quite more dire then the pandemic now. Thus, the urgency and risk that is reflected

in the Martinez-Brooks and Arias decisions is not as significant now.

      Plaintiff does not disclose the fact that he was offered and refused the

vaccine. Nor is there anything on the record explaining why he refused to be

inoculated from a COVID-19 infection. As a result, the Court is left to infer from the

record the meaning of his refusal. The Court concludes the Plaintiff perceives the

vaccine to pose more risk to his health than COVID-19. Since the vaccine is FDA

approved and reports of complications are nearly nil, 7 the Court concludes Plaintiff

does not have a sincere, or at least rational, fear that COVID-19 poses an irreparable

risk of harm to him.




5  COVID-19 Vaccinations in the United States, CDC.Gov, available at:
https://covid.cdc.gov/covid-data-tracker/#vaccinations (last visited May 21, 2021).
6 COVID-19 Vaccine Distribution in Connecticut – Update for 5/19/2021, CT.Gov,

available     at:   https://data.ct.gov/stories/s/CoVP-COVID-Vaccine-Distribution-
Data/bhcd-4mnv/ (last visited May 21, 2021).
7 Possible Side Effects After Getting a COVID-19 Vaccine, CDC.Gov, available at:

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/expect/after.html (last
visited May 21, 2021).
                                         17
       Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 18 of 21




      In summary, Plaintiff has not shown an actual and imminent risk of serious

illness from the COVID-19 pandemic because (1) he has not shown he has a

condition or conditions that put him at increased risk of serious illness should he

be infected, (2) the spread of COVID-19 has been greatly diminished with the

introduction of vaccines in the general public and in the DOC, and (3) Plaintiff

believes a benign vaccine poses more of a risk to his health than COVID-19.

Therefore, under the traditional irreparable harm analysis, Plaintiff has not met his

burden and he is thus not entitled to injunctive relief.

      ii.    Constitutional Claim Irreparable Harm Analysis

      Second Circuit precedent relating to preliminary injunctions has repeatedly

indicated that “denial of a constitutional right ordinarily warrants a finding of

irreparable harm, even when the violation persists for ‘minimal periods’ of time.”

See e.g., A.H. by & through Hester v. French, 985 F.3d 165, 184 (2d Cir. 2021). In

other words, the Second Circuit has found a presumption of irreparable harm

where there are allegations of constitutional violations. In the cases where this

sentiment is repeated, there is an ongoing violation or threat of violation of a

constitutional right. See id. (finding that the alleged constitutional deprivation was

“enduring” and “permanent.”); Agudath Israel of America v. Cuomo, 983 F.3d 620

(2d Cir. 2020) (finding that Governor’s Executive Orders limiting in person

gatherings would result in irreparable harm to Orthodox Jews trying to assemble

for worship); Jolly v. Coughlin, 76 F.3d 468, 471, 482 (2d Cir. 1996) (finding that

inmate subject to continuous medical lockdown following his refusal to be tested

for tuberculosis for religious reasons constituted irreparable harm).



                                          18
       Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 19 of 21




       This rule is not absolute. The Second Circuit has recognized that in a case

involving an alleged constitutional violation, where other forms of relief can make

a plaintiff whole, a plaintiff cannot establish irreparable harm. Savage v. Gorski,

850 F.2d 64, 68 (2d Cir. 1988). In Savage, three county employees who received

termination notices from a recently elected county executive filed a motion for

temporary restraining order to prevent their dismissals.           Id. at 65–66.    The

employees alleged violations under the First Amendment because they were

members of a different political party than the county executive and argued their

terminations were based on their political affiliations.      Id. at 66–68. The issue

before the Second Circuit was whether the chilling effect on the employees First

Amendment rights were sufficient to constitute irreparable harm. Id. at 67–68. The

Second Circuit held it was not and held that reinstatement and monetary damages

could make the employees whole. Id. at 68.

      Here, as outlined above, there is insufficient evidence that Plaintiff is at

substantial risk of serious illness.       This is unlike the cases to which the

presumption of irreparable harm was applied because there is no evidence of

ongoing constitutional deprivation which can be alleviated by the relief sought.

Specifically, Plaintiff has not established that injunctive relief is necessary to

protect Plaintiff from a substantial risk of serious illness (i.e., irreparable harm).

      Applying the presumption of irreparable harm to this case would be contrary

to the policy justifying such a presumption, which is whenever a constitutional

right is being violated there is harm. However, where there is no continuance of

the constitutional violation, it is not logical that the presumption should apply.



                                           19
       Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 20 of 21




Here, the evidence shows Plaintiff is not at a substantial risk of serious illness or

death because the risk of infection is low and he does not have a medical condition

that puts him at a heightened risk of serious illness.

      Therefore, the presumption of irreparable harm does not apply here. As

stated above, Plaintiff has not established the irreparable harm requirement for

preliminary injunctive relief.   Because the Court finds Plaintiff has failed to

establish irreparable harm, the Court need not and will not consider the other

requirements for issuance of a preliminary injunction. JBR, Inc., 618 Fed. App’x at

33.

      C.     Water Contamination

      Defendant argues that, to the extent Plaintiff’s motion for preliminary

injunction seeks relief related to the alleged contaminated water at Osborn, it must

be denied as such claim is moot and unrelated to the claims in the complaint.

Plaintiff does not address this argument in his reply. The Court does not interpret

Plaintiff’s pleadings as continuing to assert this claim for preliminary injunctive

relief. However, to the extent Plaintiff is seeking preliminary injunctive relief from

exposure to contaminated water, he has not asserted irreparable harm, nor could

he establish a likelihood he would succeed on the merits because the water

contamination claim was dismissed for failure to state a claim. Therefore, to the

extend Plaintiff is seeking a preliminary injunction relating to alleged water

contamination, that request is denied.




                                         20
       Case 3:20-cv-00806-VLB Document 48 Filed 05/21/21 Page 21 of 21




      IV.    CONCLUSION

      For the aforementioned reasons, the Court denies Plaintiff’s motion for a

temporary restraining order and for preliminary injunction.

      Plaintiff’s reply brief suggests he believes denial of this motion absolves

Defendants of liability for the alleged conduct. That is not true. This denial of

preliminary injunction is not a dismissal of the underlying claims that were

permitted to proceed in the Court’s initial review order. It is only a denial of the

extraordinary remedy of injunctive relief.

      IT IS SO ORDERED.

                                              _____/s/_____________
                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated this day in Hartford, Connecticut: May 21, 2021




                                         21
